Appeal by the defendant from a judgment of the County Court, Suffolk County (Tisch, J.), rendered February 9,1993, convicting her of criminally negligent homicide, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
In her motion to dismiss the indictment, the defendant essentially argued that the credibility of two expert witnesses at the Grand Jury had been impeached during subsequent judicial proceedings. However, appellate review of this argument has been forfeited by the valid plea of guilty which she entered (see, People v Gerber, 182 AD2d 252; cf., People v Pelchat, 62 NY2d 97).
To the extent that the defendant "attempts to cast [her] claims within that narrow category of issues which survive a guilty plea” (People v Gerber, supra, at 267), we find them to be without merit.
We have examined the defendant’s remaining contentions and find them to be without merit. Mangano, P. J., Bracken, Balletta and O’Brien, JJ., concur.